Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 02, 2016

The Court of Appeals hereby passes the following order:

A16A0990. MICHAEL W. WILLIAMS v. FREDERICK L. WILLIS, III.

      Frederick Willis, III sued Michael Williams for misrepresentation and fraud
regarding a real estate venture. Willis received a final judgment on July 5, 1994. In
October 2015, Williams filed an Emergency Motion to Set Aside Final Judgment,
arguing the judgment is void as duplicative of a 1993 South Carolina judgment. The
trial court denied Williams’s motion to set aside, and Williams filed this direct appeal.
We lack jurisdiction.
      An appeal from the denial of a motion to set aside under OCGA § 9-11-60 (d)
must be taken by application for discretionary appeal. OCGA § 5-6-35 (a) (8); see
MMT Enterprises, Inc. v. Cullars, 218 Ga. App. 559, 561 (2) (462 SE2d 771) (1995).
While Williams argues that the 1994 judgment is void and should be set aside
pursuant to OCGA § 9-11-60 (a), and a collateral attack pursuant to that subsection
is not subject to the discretionary appeal procedures, the Georgia Supreme Court has
expressly limited judgments void on their faces under OCGA § 9-11-60 (a) to "those
judgments which lack either personal or subject matter jurisdiction." Murphy v.
Murphy, 263 Ga. 280, 282 (430 SE2d 749) (1993); Utica Mut. Ins. Co. v. Mitchell,
227 Ga. App. 830, 831-832 (490 SE2d 489) (1997). Williams argues that the 1994
judgment is duplicative of a South Carolina judgment; he does not argue that the
Georgia court lacked personal or subject matter jurisdiction. Thus, Williams did not
raise a valid collateral attack on the default judgment as void on its face. He,
therefore, was required to comply with the discretionary appeal procedures of OCGA
§ 5-6-35 (a) to appeal the denial of his OCGA § 9-11-60 motion to set aside, and his
failure to do so deprives this court of the jurisdiction to consider this case.
Accordingly, this appeal is hereby ordered DISMISSED.




                                   Court of Appeals of the State of Georgia
                                                                        03/02/2016
                                          Clerk’s Office, Atlanta,____________________
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.